DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, has been examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure filed October 21, 2020 has been considered.  An initialed copy is enclosed.
Notably, the disclosure statement lists a Search Report.  The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98.  37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed.  In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper."  Therefore, the references cited in the Search Report have not been considered.  Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e).  See MPEP § 609.05(a).
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered.


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

The first paragraph at page 1 of the specification has been replaced with the following amended version thereof:

This application is a continuation of U.S. Application No. 16/911,028, filed 24 June 2020, now U.S. Patent No. 10,842,817, issued 24 November 2020, which is a continuation of U.S. Application No. 16/852,189, filed 17 April 2020, now U.S. Patent No. 10,780,125, issued 22 September 2020, which is a continuation of U.S. Application No. 16/750,908, filed 23 January 2020, now U.S. Patent No. 10,668,100, issued 02 June 2020, which is a continuation of U.S. Application No. 16/422,335, filed 24 May 2019, now U.S. Patent No. 10,596,196, issued 24 March 2020, which is a continuation of U.S. Application No. 15/686,679, filed 25 August 2017, now U.S. Patent No. 10,376,542, issued 13 August 2019, which claims the benefit of U.S. Provisional Application Serial No. 62/379,864, filed 26 August 2016, and German Application No. 102016115974.3, filed 26 August 2016, the content of each of these applications is herein incorporated by reference in their entirety.

The 5th paragraph at page 71 of the specification has been replaced with the following amended paragraph:

Nevertheless, these stretches can be important to provide an efficient introduction of the peptide according to the present invention into the cells. In one embodiment of the present invention, the peptide is part of a fusion protein which comprises, for example, ™ Accession number X00497. In other fusions, the peptides of the present invention can be fused to an antibody as described herein, or a functional part thereof, in particular into a sequence of an antibody, so as to be specifically targeted by said antibody, or, for example, to or into an antibody that is specific for dendritic cells as described herein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The prior art does not teach or fairly suggest a method of treating cancer in a HLA-A*02+ patient, wherein said cancer comprises cancer cells that overexpress a CDH3 polypeptide and present at their surface in complex with an MHC class I molecule a peptide consisting of the amino acid sequence of LLPEDDTRDNV (SEQ ID NO: 39), said method comprising administering to said patient an effective amount of activated antigen-specific CD8+ cytotoxic T cells to kill cancer cells, wherein said activated antigen-specific CD8+ cytotoxic T cells are produced by contacting in vitro CD8+ cytotoxic T cells with an antigen presenting cell presenting at its surface in complex with an MHC class I molecule a peptide consisting of the amino acid sequence of LLPEDDTRDNV (SEQ ID NO: 39), wherein said cancer is selected from head and neck squamous cell carcinoma, breast cancer, esophageal cancer, and urinary bladder cancer.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-20 have been allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        

slr
March 11, 2021